Citation Nr: 0603000	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-26 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals to both feet.

2.  Entitlement to service connection for chronic 
onychomycosis of both feet. 



ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 2004, a statement of the case was issued in May 
2004, and a substantive appeal was received in July 2004.

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Review of the veteran's pleadings shows that in advancing his 
appeal he uses the terms residuals of cold injury and 
onychomycosis interchangeably.  In one statement, he asserts 
that onychomycosis is a result of cold injury.  

The veteran's service medical records were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  However, the veteran's DD Form 214 does 
confirm that he served in Korea.  The veteran reported 
receiving treatment at the Schofield Clinic beginning in 
1953, but he has not furnished any information which would 
allow VA to request such records.  He has also not furnished 
any supporting statements from fellow servicemembers or other 
informants with knowledge of the claimed disorders since 
service.  The Board hereby emphasizes to the veteran the 
potential significance of furnishing such information to the 
RO in connection with his claims. 

Current medical records do show a diagnosis of onychomycosis, 
but such records are silent as to whether or not this 
disorder is likely related to the claimed conditions of the 
veteran's service as opposed to some other cause.  The 
question presented appears to be medical in nature, and 
neither the Board nor the veteran are shown to be medically 
trained so as to be competent to address such questions.  
Under the circumstances, the Board finds that further 
development of the medical evidence is necessary to allow for 
eventual informed appellate review. 



Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should again be requested 
to furnish identifying information 
regarding the claimed treatment at the 
Schofield Clinic beginning in 1953 as 
well as any supporting statements from 
individuals with knowledge of the claimed 
disorders during and since service. 

2.  Regardless of whether or not the 
veteran responds to the request outlined 
in the above paragraph 1, the veteran 
should be afforded an appropriate VA 
examination to determine the current 
nature and etiology of the claimed 
residuals of cold injury and 
onychomycosis.  The claims folder should 
be made available to the examiner for 
review in connection with the 
examination.  All examination findings 
should be clearly reported.  Any 
residuals of cold injury to the feet 
should be reported, and the examiner 
should specifically indicate whether 
onychomycosis is a residual of cold 
injury.  The examiner should also 
indicate whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the veteran's 
onychomycosis is causally related to the 
claimed conditions of the veteran's 
service (wet socks and boots for 
prolonged periods in extreme cold 
weather).   

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

